ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Ameresco Select, Inc.                         )    ASBCA Nos. 59638, 60136, 60526
                                              )
Under Contract No. DE-AM36-98G0100351)
 D.O. No. N62583-10-F-0315           )

APPEARANCES FOR THE APPELLANT:                     James D. Bachman, Esq.
                                                   Ron R. Hutchison, Esq.
                                                    Doyle & Bachman, LLP
                                                    Arlington, VA

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   David L. Koman, Esq.
                                                   Pamela J. Nestell, Esq.
                                                    Senior Trial Attorneys

                          ORDER OF PARTIAL DISMISSAL

         Based on evidence developed during discovery, appellant seeks to withdraw Count
II of its complaint associated with construction of a temporary meteorological tower and
related 12-month collection of wind data. It seeks dismissal of the Count with prejudice.
The government consents to dismissal with prejudice of Count II. Appellant's motion to
dismiss Count II is GRANTED and Count II of the complaint is hereby dismissed with
prejudice.

      Dated: 12 September 2017
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59638, 60136, 60526, Appeals of
Ameresco Select, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2